         Case 2:20-cv-01959-BMS Document 41 Filed 07/23/20 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                      :
 THOMAS REMICK, NADIYAH                               :
 WALKER, JAY DIAZ, MICHAEL                            :
 ALEJANDRO, MICHAEL DANTZLER,                               No. 2:20-cv-01959-BMS
                                                      :
 ROBERT HINTON, JOSEPH WEISS,                         :
 JOSEPH SKINNER, SADDAM                               :
 ABDULLAH, and JAMES BETHEA, on                       :
 behalf of themselves and all others                  :
 similarly situated,                                  :
                                                      :
        Plaintiffs-Petitioners,                       :
                                                      :
        v.                                            :
                                                      :
 CITY OF PHILADELPHIA; and BLANCHE                    :
 CARNEY, in her official capacity as                  :
 Commissioner of Prisons,                             :
        Defendants-Respondents.                       :
                                                      :

                            STIPULATED PROTECTIVE ORDER

       In this putative class action relating to COVID-19 issues and incarcerated people in the

Philadelphia Department of Prisons (“PDP”), Plaintiffs have submitted a request for medical

information relating to incarcerated people who are currently incarcerated in facilities operated by

the PDP, and may further seek additional medical information and medical records. To the extent

the dissemination of these records is governed by the federal Health Insurance Portability and

Accountability Act of 1996 (hereinafter “HIPAA”) and state privacy statutes, there is a need to

regulate their production, maintenance, and use while this case is being litigated and to establish a

procedure for disposing of the materials at the conclusion of the lawsuit.

       While patient medical records and other documents containing information from those

records (described in the HIPAA regulations as “protected health information”) are protected by
         Case 2:20-cv-01959-BMS Document 41 Filed 07/23/20 Page 2 of 6




HIPAA, the HIPAA regulations at 45 C.F.R. § 164.512, allow for the production of protected

health information without the patient’s authorization under certain circumstances.

       Under 45 C.F.R. § 164.512, protected health information may be disclosed without the

patient’s written authorization according to the regulations concerning the discoverability of

patient medical records, as follows:

               A covered entity may use or disclose protected health information without the
       written authorization of the individual, as described in § 164.508, or the opportunity for
       the individual to agree or object as described in § 164.510, in the situations covered by
       this section, subject to the applicable requirements of this section.

               (e) Standard: Disclosures for judicial and administrative proceedings -

                    (1) Permitted disclosures. A covered entity may disclose protected
                    health information in the course of any judicial or administrative
                    proceeding:

                    ...

                      (ii) In response to a subpoena, discovery request, or other lawful
                      process, that is not accompanied by an order of a court or
                      administrative tribunal, if:

                            ...

                            (B) The covered entity receives satisfactory assurance, as
                            described in paragraph (e)(1)(iv) of this section, from the party
                            seeking the information that reasonable efforts have been made
                            by such party to secure a qualified protective order that meets
                            the requirements of paragraph (e)(1)(v) of this section.

                      ...

                      (v) For purposes of paragraph (e)(1) of this section, a qualified protective
                      order means, with respect to protected health information requested under
                      paragraph (e)(1)(ii) of this section, an order of a court or of an
                      administrative tribunal or a stipulation by the parties to the litigation or
                      administrative proceeding that:

                            (A) Prohibits the parties from using or disclosing the protected health
                            information for any purpose other than the litigation or proceeding for
                            which such information was requested; and



                                                   2
            Case 2:20-cv-01959-BMS Document 41 Filed 07/23/20 Page 3 of 6




                           (B) Requires the return to the covered entity or destruction of the
                           protected health information (including all copies made) at the end of
                           the litigation or proceeding.

45 C.F.R. § 164.512(e).

       THEREFORE, for the purposes of this Protective Order:

       1.       The term “confidential health information” refers to health information contained in

the incarcerated people’s medical records, as well as information regarding requests for or receipt

of treatment contained in PDP or contract health provider documents, including but not limited to

Prime Healthcare Services.

       2.       Defendants are hereby authorized to release to Plaintiffs’ counsel confidential

health information pertaining to the class of incarcerated people. Such disclosures by Defendants

or their attorneys shall be deemed authorized by law.

       3.       The documents governed by this Protective Order are in the incarcerated people’s

medical files which shall be treated in their entirety as “confidential health information.”

       4.       If Plaintiffs’ counsel disagree that a particular document or set of documents

contains “confidential health information” within the meaning of this Protective Order, they may

challenge the designation by notifying Defendants’ counsel in writing of their position. The

parties shall confer in a timely manner after such notice in an effort to resolve their differences. In

the event the dispute is not resolved at that juncture, Plaintiffs may move the Court for an order

that the designated documents (or portions thereof) shall not be protected by this Order. Any

challenged documents (or portions thereof) shall be treated as confidential and subject to the terms

of this Protective Order pending resolution by further order of the Court.




                                                   3
            Case 2:20-cv-01959-BMS Document 41 Filed 07/23/20 Page 4 of 6




       5.       Nothing in this Protective Order shall require the production or disclosure of any

documents or information not covered by the Protective Order to which the Defendants, under

applicable law or rules of this Court, may assert a privilege.

       6.       Confidential health information covered by this Protective Order may not be given,

shown, made available, discussed, or otherwise communicated in any form to persons to whom

disclosure is not authorized herein, in the absence of a release signed by the incarcerated person to

whom the information pertains, unless the name of the incarcerated person and other identifying

information have been redacted.

       7.       All experts, consultants, and employees retained by the parties in this litigation

shall be informed that their access to and use of the confidential health information in question is

governed by the terms of this Protective Order, and shall be given a copy of this Protective Order

prior to receiving such information.

       8.       In the event either party wishes to disclose confidential health information covered

by this Protective Order to any persons other than those specified herein, that party’s counsel must

first inform opposing counsel of that fact and seek his or her written permission to do so. If

opposing counsel does not consent to the disclosure, the requesting party may petition the Court

for permission to disclose the information to the additional person(s) but shall not be transmit the

information without first obtaining such permission.

       9.       Nothing in this Order shall bar or otherwise restrict Plaintiffs’ counsel from

rendering advice to their clients based upon counsel's examination of the confidential health

information.

       10.      This Protective Order shall remain in effect until such time as it is modified,

amended or rescinded by the Court and shall survive termination of this action. The Court shall




                                                   4
            Case 2:20-cv-01959-BMS Document 41 Filed 07/23/20 Page 5 of 6




have continuing jurisdiction to modify, amend, or rescind this Protective Order notwithstanding

the termination of this action.

       11.      The Court retains the right to allow the disclosure of any subject covered by this

Order or to modify this Order at any time in the interest of justice.


       FURTHERMORE, this Protective Order:

       1.       Prohibits the parties from using or disclosing the protected health information for

any purpose other than the litigation or proceeding for which such information was requested, and

distribution of the documents are limited to only those persons who need to handle or read the

documents in the instant lawsuit; and

       2.       Requires the return to the covered entity or destruction of the protected health

information (including all copies made) at the end of the litigation or proceeding.




Date: July 23, 2020                            /s/ Su Ming Yeh
                                               Su Ming Yeh
                                               Pennsylvania Institutional Law Project
                                               718 Arch Street, Suite 304 South
                                               Philadelphia, PA 19106
                                               (215) 925-2966
                                               Attorneys for Plaintiffs

Date: July 23, 2020                            /s/ David Rudovsky
                                               David Rudovsky
                                               Kairys, Rudovsky, Messing & Feinberg LLP
                                               718 Arch Street, Suite 501 South
                                               Philadelphia, PA 19106
                                               (215) 925-4400
                                               Attorney for Plaintiffs

Date: July 23, 2020                            /s/ Nyssa Taylor
                                               Nyssa Taylor
                                               American Civil Liberties Union of Pennsylvania
                                               P.O. Box 60173



                                                   5
        Case 2:20-cv-01959-BMS Document 41 Filed 07/23/20 Page 6 of 6




                                   Philadelphia, PA 19102
                                   (215) 592-1513
                                   ntaylor@aclupa.org
                                   Attorney for Plaintiffs


Date: July 23, 2020                /s/ Benjamin Barnett
                                   Benjamin Barnett
                                   Dechert LLP
                                   Cira Centre
                                   2929 Arch Street
                                   Philadelphia, PA 19104
                                   (215) 994-2404
                                   Attorneys for Plaintiffs




Date: July 23, 2020                /s/ Anne B. Taylor
                                   Anne B. Taylor
                                   Craig M. Straw
                                   City of Philadelphia Department of Law
                                   1515 Arch Street, 14th Floor
                                   Philadelphia, PA 19102-1595
                                   215-683-5381




                                   APPROVED BY:


DATE:    July 23, 2020              /s/ Berle M. Schiller
                                   _________________________
                                   Berle M. Schiller
                                   U.S. District Judge




                                      6
